     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ASIM H. MODI, NYSBN 4692018
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: 415-977-8952
 7          Facsimile: 415-744-0134
            Email: asim.modi@ssa.gov
 8   Attorneys for Defendant
 9
                                 UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13   KONG PHENG LEE,                                 )     Case No.: 1:18-01208-EPG
                                                     )
14          Plaintiff,                               )     STIPULATION AND ORDER TO
                                                     )     EXTEND BRIEFING SCHEDULE
15                  v.                               )
16                                                   )     (ECF No. 17)
     NANCY A. BERRYHILL,                             )
17   Acting Commissioner of Social Security,         )
                                                     )
18          Defendant.                               )
19                                                   )

20
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to
21
     extend Defendant’s time to file her response to Plaintiff’s opening brief with the Court by 30
22
     days to July 31, 2019, and that all other scheduling dates set forth in the Court’s Case
23
     Management Order shall be extended accordingly. This is Defendant’s first request for an
24
     extension of time in this matter and she requests it in good faith and without any intent to
25
     prolong proceedings unduly.
26
            There is good cause for this extension request because counsel for Defendant is currently
27
     responsible for performing a range of tasks that preclude drafting the Commissioner’s responsive
28
     brief by July 1, 2019, such as: drafting answering briefs in two Social Security cases pending



                                                     -1-
 1   before the Ninth Circuit; drafting briefs in Social Security cases before the district courts within
 2   the Ninth Circuit; negotiating (or litigating) attorney fee matters pursuant to the Equal Access to
 3   Justice Act before the district courts within the Ninth Circuit; assisting with the training of a
 4   newly hired attorney in the agency’s Office of the General Counsel, Region IX; and preparing
 5   for an arbitration scheduled for June 26, 2019, involving the agency and one of the agency’s
 6   collective bargaining units.
 7          Counsel for Defendant apologizes to Plaintiff and the Court for any inconvenience caused
 8   by this delay.
 9
10                                                  Respectfully submitted,
11
     Date: June 17, 2019                            PENA & BROMBERG
12
13                                          By:     /s/ Asim H. Modi for Jonathan Omar Pena*
                                                    JONATHAN OMAR PENA
14                                                  *Authorized by email on June 16, 2019
                                                    Attorney for Plaintiff
15
16   Date: June 17, 2019                            McGREGOR W. SCOTT
                                                    United States Attorney
17                                                  DEBORAH LEE STACHEL
18                                                  Regional Chief Counsel, Region IX
                                                    Social Security Administration
19
                                            By:     /s/ Asim H. Modi
20                                                  ASIM H. MODI
21                                                  Special Assistant United States Attorney
                                                    Attorneys for Defendant
22
23
24
25
26
27
28




                                                      -2-
                                                 ORDER
 1
 2          Pursuant to the stipulation of the Parties (ECF No. 17), and finding good cause exists,
 3
     IT IS ORDERED that the deadline for Defendant to respond to Plaintiff’s opening brief is
 4
     extended to July 31, 2019. All subsequent deadlines set forth in the Court’s Scheduling Order
 5
     (ECF No. 5) are modified accordingly.
 6
 7   IT IS SO ORDERED.
 8
 9      Dated:    June 17, 2019                               /s/
                                                      UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                    -3-
